DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite a pH for the instantly claimed compositions “in a use solution”. Depending on what other components are included in a “use solution”, its pH can change. The claims do not recite any detail about how the “use solution” differs structurally from limitations of the concentrated viricidal composition components that are explicitly recited. Thus the scope of compositions embraced by the claims is unclear given that the specific impact of the “use solution” components on their pH is unknown.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Griese et al. (previously cited) in view of Rees et al. (previously cited), Liu et al. (previously cited), Langford (previously cited), and Ramirez et al. (WO 2004/045281) as evidenced by the propylene glycol phenyl ether reference (previously cited).
Griese et al. teach compositions to disinfect surfaces with biofilms (see abstract). The compositions are composed of about 0.1 to about 90 wt% sulfonated acid surfactant and about 0.1 to about 60 wt% sparingly soluble solvent (see paragraph 30; instant claim 1). Solvents that are described as soluble may also be included at about 0.1 to about 60 wt%. In addition, the composition has a pH of less than 5 and preferably less than 3.5 (see paragraph 30). Upon dilution in water (use solution), Griese et al. teach a pH of less than 4 (see claim 9; instant claims 1 and 6). Of the envisioned sulfonated acid surfactants, alkyl benzenesulfonates, oleic acid sulfonates, and sulfosuccinates are taught (see paragraph 39; instant claim 9). C5-C18 alkylbenzene sulfonates along with their free acids are envisioned while linear alkylbenzene sulfonic acids are preferred and taught most effective at pH 3 (see paragraphs 40-41; instant claims 1 and 6). Griese et al. teach soluble and insoluble solvents that include glycol ethers and benzyl alcohol (see paragraph 48). The glycol ether solvents include dipropylene glycol n-butyl ether (see paragraph 49; instant claim 5). Water and an oxidizing agent are optional ingredients as are dye and perfume (see paragraphs 52 and 55; instant claims 2 and 10). When present, the water is at 0.01 to 90 wt% (see paragraph 55). An example is provided that includes water as a diluent, linear alkylbenzene sulfonic acid (anionic sulfonated surfactant) at 19.2 wt%, dipropylene glycol methyl ether at 5 wt%, propylene glycol phenyl ether (solubilizer) at 32.4 wt%, no added peroxide, hydroxide, or acidic pH modifier (see example 1; propylene glycol phenyl ether reference table 1; instant claims 1, 2-3, 7, and 10). The presence of benzyl alcohol, a block copolymer of ethylene oxide and propylene oxide, and a diphosphonic acid is not exemplified in a composition.                                                                                                     
Rees et al. teach an acidic cleaning composition to remove biofilms (see abstract). Anionic surfactants are included and preferably envisioned as sodium dodecyl benzene sulfonate (see paragraph 25). Included solvents are envisioned as a monohydric alcohol and glycol ether where benzyl alcohol is a named option for the former (see paragraphs 31 and 39). An example is provided that pairs benzyl alcohol with a glycol ether at a 3:2 ratio in the presence of sodium dodecyl benzene sulfonate (see example 13).
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the example of Griese et al. where the linear alkylbenzene sulfonic acid is dodecyl benzene sulfonic acid and add benzyl alcohol as another envisioned solvent and by adjusting the proportion of water within the envisioned range (see instant claims 1 and 3). This modification would have been obvious because Rees et al. demonstrate that the combination of dodecylbenzene sulfonate, benzyl alcohol, and glycol ethers in such compositions was known and Griese et al. already envision both glycol ethers and benzyl alcohol as solvents in their composition. The selection of dodecylbenzene sulfonic acid also would have been obvious in light of Rees et al. who teach it as a C5-C18 alkylbenzene sulfonate free acid in similar acidic surface cleaners. Further, Ramirez et al. also teach of the combination benzyl alcohol with dodecyl benzene sulfonic acid. Exchange of glycol ethers amongst those of Giese et al. renders obvious the use of dipropylene glycol n-butyl ether  in place of dipropylene glycol methyl ether (see instant claim 5). The application of the ratio of benzyl alcohol to glycol ethers taught by Rees et al. would then follow. Adjustment of the proportion of water to the lower end of the range taught by Giese et al. would have been obvious since the water is optional. The resulting ranges of proportions for the components and the pH overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05; instant claims 1-2 and 6-7). It additionally would have been obvious to add a block copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of Griese et al. as the application of the same technique to a similar product in order to yield the same improvement because the envisioned biofilm target of Griese et al. is hydrophobic according to Langford. In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claimed components are present at the claimed proportions, thus the claimed viricidal functional limitations of the are met.  As optional components, the absence of both water and peroxide as well as the inclusion of a dye or perfume would have been obvious (see instant claims 2, 8, and 10). Therefore claims 1-3, 5-7, and 10 are obvious over Griese et al. in view of Rees et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference.

Claims 12-13, 15,  and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al., Lopes et al. (previously cited), Liu et al., Langford, and Ramirez et al.  as evidenced by the propylene glycol phenyl ether reference. 
Griese et al. teach compositions to disinfect surfaces with biofilms (see abstract). The compositions are composed of about 0.1 to about 90 wt% sulfonated acid surfactant and about 0.1 to about 60 wt% sparingly soluble solvent (see paragraph 30; instant claim 12). Solvents that are described as soluble may also be included at about 0.1 to about 60 wt%. A further embodiment is taught where the anionic surfactant is present at about 0.5 to 30 wt%, the soluble solvent is present at 0.1 to 10 wt%, and the sparingly soluble solvent is present at about 0.4 to about 40 wt% (see paragraph 33). 
In addition, the composition has a pH of less than 5 and preferably less than 3.5 (see paragraph 30; instant claims 12 and 15). Upon dilution in water (use solution), Griese et al. teach a pH of less than 4 (see claim 9; instant claim 12). Of the envisioned sulfonated acid surfactants, alkyl benzenesulfonates, oleic acid sulfonates, and sulfosuccinates are taught (see paragraph 39; instant claim 12). C5-C18 alkylbenzene sulfonates along with their free acids are envisioned while linear alkylbenzene sulfonic acids are preferred and taught most effective at pH 3 (see paragraphs 40-41; instant claims 12 and 15). Griese et al. teach soluble and insoluble solvents that include glycol ethers and benzyl alcohol (see paragraph 48). The glycol ether solvents include dipropylene glycol n-butyl ether (see paragraph 49; instant claims 5). Water and an oxidizing agent are optional ingredients as are dye and perfume (see paragraphs 52 and 55; instant claims 12 and 13). When present, the water is at 0.01 to 90 wt% (see paragraph 55). Other solvents may be included where alcohols are the described alternative (see paragraph 47). An example is provided that includes water as a diluent, linear alkylbenzene sulfonic acid (anionic sulfonated surfactant) at 19.2 wt%, dipropylene glycol methyl ether at 5 wt%, propylene glycol phenyl ether (solubilizer) at 32.4 wt%, no added peroxide, hydroxide, or acidic pH modifier (see example 1; propylene glycol phenyl ether reference table 1; instant claims 12-13). Griese et al. teach application of the composition to the surfaces by wiping, spraying, and dripping where an exposure time of 2.5 minutes of a further diluted version of the preparation is employed (see paragraphs 60 and 80-81; instant claim 17). The surfaces envisioned for treatment include walls, floors, sinks, and countertops (see paragraph 64; instant claim 18). A composition with benzyl alcohol, The presence of benzyl alcohol, a block copolymer of ethylene oxide and propylene oxide, a diphosphonic acid, the proportions of instant claim 12, and excluding water is not exemplified.
Rees et al. teach an acidic cleaning composition to remove biofilms (see abstract). Anionic surfactants are included and preferably envisioned as sodium dodecyl benzene sulfonate (see paragraph 25). Included solvents are envisioned as a monohydric alcohol and glycol ether where benzyl alcohol is a named option for the former (see paragraphs 31 and 39). An example is provided that pairs benzyl alcohol with a glycol ether at a 3:2 ratio in the presence of sodium dodecyl benzene sulfonate (see example 13).
Lopes et al. teach a cleansing composition that includes sulfate based anionic surfactants and a diluent that is water or an anhydrous solvent envisioned as ethanol, propanols, and glycols (see abstract, column 3 lines 14-33, column 4 lines 57-62, and column 6 lines 65-67). The composition is taught to be anhydrous and acidic (see column 6 lines 12-19).
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the example of Griese et al. by adding benzyl alcohol as another envisioned solvent and by adjusting the proportion of water within the envisioned range (see instant claims 1 and 3). This modification would have been obvious because Rees et al. demonstrate that the combination of dodecylbenzene sulfonate, benzyl alcohol, and glycol ethers in such compositions was known and Griese et al. already envision both glycol ethers and benzyl alcohol as solvents in their composition. The application of the ratio of benzyl alcohol to glycol ethers taught by Rees et al. would then follow. Additionally, it would have been obvious to select ethanol instead of water as the diluent in the compositions of Griese et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and is also obvious in light of the teaching of Lopes et al. describing them as alternatives in a similar composition. Example 1 of Griese et al. could then be formulated with ethanol as a diluent at 43.4 wt%, dodecylbenzene sulfonic acid at 19.2 wt%, benzyl alcohol (solvent) at 22.4 wt%, dipropylene glycol butyl ether at 2.3 wt%, propylene glycol phenyl ether at 12.7 wt%, no added peroxide, and no acidic pH modifier (see instant claims 12 and 15). A pH of 3 would be obvious given the teaching by Griese et al. of the superior functionality of the surfactant at this pH. The selection of dodecylbenzene sulfonic acid would have been obvious in light of Rees et al. who teach it as a C5-C18 alkylbenzene sulfonate free acid in similar acidic surface cleaners. Further, Ramirez et al. also teach of the combination benzyl alcohol with dodecyl benzene sulfonic acid. The addition of a block copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of Griese et al. as the application of the same technique to a similar product in order to yield the same improvement because the envisioned biofilm target of Griese et al. is hydrophobic according to Langford. In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Application of the modification composition via the techniques, to the surfaces, and for the exposure time detailed by Griese et al. would then follow (see instant claims 17-19). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The compositions of Giese et al. have the same chemical composition as that instantly claimed, thus they would also have their associated viricidal capabilities (see instant claims 12 and 19). Therefore claims 12-13, 15, and 17-19 are obvious over Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference. 
 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-13, 15, and 17-19 above, and further in view of Wahal et al. (previously cited).
Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claims 12 and 17. While wiping the disinfecting composition on a surface is detailed, the composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of Griese et al. in view of Rees et al. and Lopes et al. as evidenced by the propylene glycol phenyl ether reference saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 16 and 20 are obvious over Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, Ramirez et al., and Wahal et al. as evidenced by the propylene glycol phenyl ether reference.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference as applied to claims 12-13, 15, and 17-19 above, and further in view of Gizaw et al. 
Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference render obvious the limitations of instant claim 1 where the composition is an acidic cleaning composition. The presence of the claimed proportions of hydroxide is not detailed.
Gizaw et al. teach a cleaning composition that is preferably acidic (see abstract and paragraphs 5 and 50). They go on to teach the inclusion of a small amount of hydroxide at 0.05 to 3 wt% for pH adjustment (see paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a hydroxide to the composition of Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, and Ramirez et al. as evidenced by the propylene glycol phenyl ether reference in light of the teachings of Gizaw et al. and at their taught proportions. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The addition results in a range of proportions for the hydroxide that overlap with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05).  Therefore claim 22 is Griese et al. in view of Rees et al., Lopes et al., Liu et al., Langford, Ramirez et al., and Gizaw et al. as evidenced by the propylene glycol phenyl ether reference.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al., Langford, and Ramirez et al.as evidenced by Morganson et al. (previously cited).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic sulfonated acid surfactant, a soluble surfactant, and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include benzyl alcohol, dipropylene glycol n-butyl ether, and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). A single claim lineage that embraces embodiments in each instant claim is not detailed in the patented claims. In addition, the presence of a copolymer of ethylene oxide and propylene oxide and a diphosphonic acid is not detailed.
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant and a sparingly soluble organic solvent in the patented claims is benzyl alcohol alone or in combination with a named glycol ether. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford.  In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are obvious over claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 10, 12-13, 15, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,085,447 or claims 1-3 of U.S. Patent No. 10,517,293, each separately in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 of U.S. Patent No. 10,085,447, claims 1-3 and 5 of U.S. Patent No. 10,517,293 or claims 1-7 and 10 of US Patent No. 11,122,803, each separately in view of Liu et al., Langford, Ramirez et al., and Wahal et al. as evidenced by Morganson et al. 

Claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al., Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic sulfonated acid surfactant, a soluble surfactant, and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include glycol ethers such as dipropylene glycol n-butyl ether and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Benzyl alcohol is not recited as a sparingly soluble organic solvent.
Hernandez et al. teach a concentrated cleaning composition that includes linear alkyl benzene sulfonic acid as well as a non-aqueous solvent (see paragraphs 16 and 24). The non-aqueous solvent is envisioned as benzyl alcohol as well as glycol ethers (see paragraph 24). As example is detailed where dodecylbenzenesulfonic acid and a combination of benzyl alcohol and a glycol ether are employed where the two solvent components are present at equal proportions (see example 13). Hernandez et al also teach the pH of the composition to be about 2 to about 8.5 with lower pH being useful for cleaning soap scum (see paragraph 30). 
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of benzyl alcohol and a recited glycol ether in the composition of the patented claims based upon Hernandez et al. This modification would have been obvious based upon a similar solvent combination being exemplified by Hernandez et al. in a similar composition. In addition “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). In addition, it would have been obvious to make selections for the anionic sulfonated acid surfactant in the patented claims from the recited options. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford.  In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al, Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al, Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 10, 12-13, 15, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al, Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al., Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 and 6 of U.S. Patent No. 10,085,447 in view of Hernandez et al, Liu et al., Langford, Ramirez et al., and Wahal et al. as evidenced by Morganson et al. 

Claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a cleaning composition composed of an anionic sulfonated acid surfactant and a sparingly soluble organic solvent where the composition has a pH of less than 3. The patented claims recite a range of about 1 to about 30 wt% for the surfactant, about 5 to about 25 wt% for the soluble surfactant, and about 10 to about 40 wt% for a sparingly soluble organic solvent. Particular recited surfactants in both claim sets include sulfonated oleic acid and linear alkyl benzene sulfonic acid. The recited sparingly soluble organic solvents include benzyl alcohol, dipropylene glycol n-butyl ether, and tripropylene glycol butyl ether which are also instantly claimed. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite ethylene glycol butyl ether as an ingredient which is known as a solubilizer (see Morganson et al. claim 14). Hydrogen peroxide is present at 0.01 to 35 wt%, a range that overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Cleaning surfaces with the compositions is also detailed in the patented claims. A single claim lineage that embraces embodiments in each instant claim is not detailed in the patented claims. In addition, the presence of a copolymer of ethylene oxide and propylene oxide and a diphosphonic acid is not detailed.
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant and a sparingly soluble organic solvent in the patented claims from the recited options where benzyl alcohol is the sparingly soluble solvent alone or in combination with a recited glycol ether. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford.  In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. In light of the benefit of chelating/sequestering agents taught by Ramirez et al. in conjunction with their example, the addition of hydroxyethylidene-1,1-diphosphonic acid to the composition also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 5-7, 10, 12-13, 15, and 21-22 are obvious over claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. as applied to claims 1-3, 5-7, 10, 12-13, 15, and 21-22 above, and further in view of Wahal et al. 
Claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-3 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, and Ramirez et al. as evidenced by Morganson et al. saturated on a wipe as taught by Wahal et al.  This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-3 and 6 of U.S. Patent No. 10,238,108 in view of Liu et al., Langford, Ramirez et al., and Wahal et al. as evidenced by Morganson et al. 

Claims 1-3, 6, 10, 12-13, 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, and Ramirez et al. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a cleaning composition composed of an anionic sulfonated acid surfactant, an additional surfactant, and a low solubility organic solvent where the composition has a pH of less than 3. The organic solvent is recited to be a combination phenoxyethanol and benzyl alcohol. The patented claims recite a range of about 0.01 to about 2 wt% for the surfactant about 0.01 to about 2 wt% for the organic solvent. These ranges meet or overlap with those instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Particular recited anionic surfactants in the patented claims include C8-C22 linear alkyl benzene sulfonic acid. Water, an acidic pH modifying agent, and hydrogen peroxide are not required ingredients in the composition of the patented claims. In addition, the patented claims also recite alkylene glycol ether as an additional solvent. Cleaning surfaces as instantly claimed with the compositions is also detailed in the patented claims. The presence of a copolymer of ethylene oxide and propylene oxide and a diphosphonic acid is not detailed.
Liu et al. teach hard surface cleanser that includes both a linear alkylbenzene sulfonic acid, a surfactant, and an organic solvent with low solubility (see abstract and column 1 lines 49-28 can column 2 lines 4-13). Nonionic surfactants are taught as particularly useful in removing hydrophobic material where copolymers of polyoxyethylene and polyoxypropylene are named (see column 6 lines 20-30).  An anhydrous example is provided where dodecyl benzene sulfonic acid is included along with a nonionic surfactant (see table A hydrophobic soil cleaner concentrate).
Biofilms are taught by Langford to be hydrophobic films (see paragraph 5).
Ramirez et al. teach an acidic disinfectant solution that includes a non-ionic surfactant envisioned as a block copolymer of ethylene oxide and propylene oxide, an anionic surfactant envisioned as dodecyl benzene sulfonic acid (see page 2 line 14- page 3 line 21). They additionally include a cationic sequestering/chelating agent envisioned as hydroxyethylidene-1,1-diphosphonic acid due to their ability to improve detergency by sequestering cationic species responsible for inactivating anionic surfactants (see page 3 lines 9-12 and page 8 lines 4-15). Benzyl alcohol is also a named ingredient (see page 6 lines 21-24 and page 7 lines 1-7). Examples are provided that couple benzyl alcohol, dodecyl benzene sulfonic acid, hydroxyethylidene-1,1-diphosphonic acid, and a non-ionic surfactant (see table VIa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make selections for the anionic sulfonated acid surfactant in the patented claims from the recited options, namely the dodecyl benzene sulfonic acid. In addition, the ranges for these components overlap with those instantly claimed, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add a copolymer of polyoxyethylene and polyoxypropylene, as taught by Liu et al., to the modified composition of the patented claims as the application of the same technique to a similar product in order to yield the same improvement given that the envisioned biofilm target of the patented claims is hydrophobic according to Langford.  In light of the teachings of Ramirez et al. of chelating/sequestering that are coupled with dodecyl benzene sulfonic acid, the selection of their hydroxyethylidene-1,1-diphosphonic acid in this role would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The modified composition of the patented claims has the same chemical composition as that instantly claimed, thus it would also have their associated viricidal capabilities. Therefore claims 1-3, 6, 10, 12-13, 15, and 17-20 are obvious over claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, and Ramirez et al.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, and Ramirez et al. as applied to claims 1-3, 6, 10, 12-13, 15, and 17-20 above, and further in view of Wahal et al. 
Claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, and Ramirez et al. render obvious the limitations of instant claim 12. The composition is not explicitly taught as saturating a wipe.
Wahal et al. teach a disinfectant cleaning wipe where wipes are saturated with a disinfecting composition such that they uniformly retain the disinfectant over an extended period of time (see paragraph 30). The use of a saturated wipe is taught as an improvement over repeatedly rinsing a woven or nonwoven fabric in a disinfecting solution so as to wipe a surface with the composition (see paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, and Ramirez et al. saturated on a wipe as taught by Wahal et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over claims 1-15 of U.S. Patent No. 11,312,922 in view of Liu et al., Langford, Ramirez et al. and Wahal et al. 


Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. In light of the amendment, the claim objection, rejections under 35 USC 102, and under 35 USC 103 over Van Eenam in view of others and over Griese et al. in view of others. Modified grounds of rejection are detailed in order to address the new limitations. 



Regarding rejection under 35 USC 112:
	The claims still recites the pH of a “use solution” that has an undefined collection of additional components. One preparation of the claimed anionic sulfonated or sulfated surfactant and solvent could have pH of 3 on its own. Dilution in an acidic solution would make it within the scope of the use solution pH, but dilution in a large amount of strongly basic solution would place it outside the scope of the use solution pH. Thus depending on the use solution embodiment, the same combination of claimed components could be both inside and outside the claim scope. The applicant’s argument references a discussion of ready-to-use solution in the specification that provides no clarity in regard to what is employed to convert the claimed composition to a “use solution”. This discussion provides no boundaries on what liquids are added to achieve a “use solution”. As a result, the issue that was raised in the rejection remains. The impact of the “use solution” pH recitation on the structure of the claimed composition and the scope of compositions is not clear. 


Regarding rejection under 35 USC 103:
The applicant does not offer arguments against the closest rejections to the amendment claims. The additional copolymer in claim 11 has been amended into claims 1 and 12. The rejection over this claim was deemed moot because Griese et al. and Rees et al. do not teach a block copolymer of ethylene oxide and propylene oxide. Liu et al. was previously and currently cited specifically to address the motivation for including this component in the compositions of Griese et al. 
The applicant argues that the instant claims require two sparingly soluble solvents and that this feature is not taught by Griese et al. The claims do not broadly require two sparingly soluble solvents. Only one claims has this limitation. Moreover, the claims are rejected over a combination of references, not the singular teachings of Griese et al. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding assertion of Superior Results:
The applicant highlights the performance of compositions that all contain water. The instant claims are drawn to anhydrous compositions. There is no indication that the water containing compositions arise from a claimed composition. In addition, the comparison amongst composition illustrated in the specification do not make a comparison to a cited prior art composition. Their reference to figure A indicates that an aqueous dilution version of the claimed composition performed better than other compositions with different formulations. The components and proportions vary so much across the comparative compositions, no conclusion about the criticality of any claimed component can be made. These results could vary considerable just by changing the dilution level of the clamed anhydrous composition. Thus the data does not show an unexpectedly superior performance that is commensurate in scope with the claims or that is instructive in regards to showing the criticality of any claimed feature in comparison to the prior art.

Regarding objection to double patenting rejections:
  The applicant asserts that the compositions of US Patent No. 10,238,108 have a different functionality than those instantly claimed because they are not recited as being viricidal.  According to MPEP 2144 IV, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” The applicant has provided no evidence that the compositions of the patented claims themselves or when modified as set forth in the rejection are lacking in the claimed functionality.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615